IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10956
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT LYNN BELL,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:93-CR-302-T
                        - - - - - - - - - -
                           April 17, 1996
Before REAVLEY, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Lynn Bell appeals from the district court's decision

to depart upward from the sentencing guidelines.   He contends

that the district court erred by imposing his 240-month sentence

to run consecutively to his state sentences.   Bell argues that

U.S.S.G. § 5K2.3, p.s. requires a finding by the district court

that the victim suffered psychological injury much more serious

than that normally resulting from the commission of the offense

and that the evidence in the record did not support such a


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10956
                                -2-

finding.   Because the Government produced unrebutted evidence

that the victim had suffered a substantial impairment of her

psychological and behavioral functioning that was likely to be of

an extended duration and that was manifested by psychological

symptoms or by changes in behavior patterns, see § 5K2.3, p.s.,

the district court did not abuse its discretion by departing

upward pursuant to § 5K2.3.   See United States v. Anderson, 5

F.3d 795 (5th Cir. 1993), cert. denied, 114 S. Ct. 1118 (1994).

     AFFIRMED.